DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the drawing objections have been fully considered but they are not persuasive.  Examiner previously withdrew the rejection regarding the battery since “under battery power” does not necessarily require a battery.  However, regarding the ram air, as noted in the Advisory Action, reference character #28 is used in the disclosure for “ambient air” which is a separate feature in the claims from “ram air”.  Accordingly, the drawing objection regarding the “ram air” is maintained below.  Applicant did not address “ram air” in Applicant’s remarks.  
 Applicant’s arguments with respect to the previously set forth rejections under 35 U.S.C. 112 have been fully considered and persuasive in view of the amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 have been withdrawn.  Please see new grounds of rejection under 35 U.S.C. 112, below.  
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the modified grounds of rejection, below.  To the extent that Applicant’s arguments concerning “transferring heat from the ambient air to the fluid in the external heat exchanger” are pertinent to the current rejection, Examiner respectfully disagrees.  As noted by Examiner in the rejections, heat is transferred from ambient air to the fluid in heat exchanger #42 via heat exchanger #66.  Applicant’s claim does not require direct exposure to the ambient air for the claimed heat transfer.   Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Accordingly, the rejections are maintained below, modified as necessitated by Amendment.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ram air must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “circulating the fluid between the internal heat exchanger and the external heat exchanger, the fluid bypassing the engine” Now that the claim has been amended to recite “at a first ambient temperature, circulating the fluid between the engine and the external heat exchanger”, this step is in conflict with the step of “circulating the fluid between the internal heat exchanger and the external heat exchanger, the fluid bypassing the engine”.  It is believed that Applicant should refer to claim 1 to address the conflict.  Claims 12-16 are rejected at least insofar as they are dependent on claim 10 and therefore include the same error(s).   Examiner also notes that broadest reasonable interpretation of claims 12 and 13 does not require the steps of claims 12 and 13 to occur.  Nevertheless, to expedite prosecution, prior art was applied to claims 12 and 13.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12-13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2015/0052913: cited by Applicant).
Regarding claim 10, Smith et al. shows a method of operating an HVAC/R system in a vehicle cargo compartment, the HVAC/R system comprising: 3Serial No.: 16/462,331Docket No.: 95287US02 (U301766US2)
an external heat exchanger disposed outside of the vehicle cargo compartment and configured to transfer heat from ambient air to a fluid (see at least external heat exchanger #42; paragraph [0023]: heat is transferred from ambient air to the fluid in heat exchanger #42 via heat exchanger #66); 
an internal heat exchanger disposed inside of the vehicle cargo compartment and configured to transfer heat from the fluid to the vehicle cargo compartment (see at least internal heat exchanger #44); 
a first fluid circuit configured to selectively circulate the fluid between the external heat exchanger and the internal heat exchanger (see at least bypass loop #48); and 
a second fluid circuit configured to selectively circulate the fluid between the external heat exchanger and an engine, the engine transferring heat to the fluid (see at least branch through engine #12; paragraphs [0013]-[0014]); 
the method comprising: 
circulating the fluid between the internal heat exchanger and an the external heat exchanger, the fluid bypassing the engine (see at least paragraph [0018]); 
at a first ambient air temperature, circulating the fluid between the engine and the external heat exchanger (see at least paragraph [0014]: heating mode is commonly used when ambient air temperature is at or below a predetermined temperature); 
at a second ambient air temperature transferring heat from the ambient air to the fluid in the external heat exchanger (see at least paragraphs [0022]-[0023]: cooling mode is commonly used when ambient air is at or above a predetermined temperature); and 
transferring heat from the fluid in the internal heat exchanger to the vehicle cargo compartment (inherent to heat exchanger #44).
Regarding claim 12, Smith et al. further shows wherein transferring heat from the fluid in the internal heat exchanger to the vehicle cargo compartment occurs when the fluid is below a set point temperature (see at least paragraph [0016]: heat will be transferred between the internal heat exchanger #44 and the compartment regardless of temperature, thus it meets the claim).
Regarding claim 13, Smith et al. further shows wherein circulating the fluid between the internal heat exchanger and the external heat exchanger occurs when the fluid is below a set point temperature (see at least paragraph [0018]: the fluid will be circulated between internal heat exchanger #44 and external heat exchanger #42 regardless of temperature, thus it meets the claim).
Regarding claim 16, Smith et al. further shows wherein transferring heat from the fluid to the vehicle cargo compartment in the internal heat exchanger includes forcing air through the internal heat exchanger (see at least via blower #92).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2015/0052913: cited by Applicant) in view of Salberg (US 2001/0025889: previously cited).
Regarding claim 1, Smith et al. discloses an HVAC/R system for a vehicle cargo compartment, the HVAC/R system comprising: 
a transport refrigeration unit engine (see at least engine #12; paragraph [0008]); 
an external heat exchanger disposed outside of the vehicle cargo compartment and configured to transfer heat from ambient air to a fluid (see at least external heat exchanger #42; paragraph [0023]: heat is transferred from ambient air to the fluid in heat exchanger #42 via heat exchanger #66); 
an internal heat exchanger disposed inside of the vehicle cargo compartment and configured to transfer heat from the fluid to the vehicle cargo compartment (see at least internal heat exchanger #44); and 
a fluid circuit configured to selectively circulate the fluid between the external heat exchanger and the internal heat exchanger (see at least bypass loop #48); 
wherein the fluid circuit includes a pump configured to selectively circulate the fluid from the external heat exchanger to the internal heat exchanger, bypassing the transport refrigeration unit engine (see at pump #54; paragraph [0018]); 
a second fluid circuit configured to selectively circulate the fluid between the external heat exchanger and the transport refrigeration unit engine, the transport refrigeration unit engine transferring heat to the fluid (see at least branch through engine #12; paragraphs [0013]-[0014]); 
a controller configured to control operation of the system (see at least control valve #50), the controller configured to operate the system by: 
circulating the fluid between the internal heat exchanger and the external heat exchanger (see at least paragraphs [0013]; [0014]; [0018]); 
at a first ambient air temperature, circulating the fluid between the engine and the external heat exchanger (see at least paragraph [0014]: heating mode is commonly used when an ambient air temperature is below a predetermined temperature); 
at a second ambient air temperature, 2Serial No.: 16/462,331Docket No.: 95287US02 (U301766US2)transferring heat from ambient air to the fluid in the external heat exchanger (see at least paragraphs [0022]-[0023]: cooling mode is commonly used when ambient air is at or above a predetermined temperature); and 
transferring heat from the fluid in the internal heat exchanger to the vehicle cargo compartment (inherent to heat exchanger #44).
Smith et al. is silent regarding wherein the pump is configured to be operated under battery power.
Salberg teaches another vehicle HVAC/R system with a pump, wherein the pump is configured to be operated under battery power (see at least paragraph [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Smith et al. with wherein the pump is configured to be operated under battery power, as taught by Salberg, to improve the system of Smith et al. by allowing for coolant circulation when the vehicle engine is not operating (see at least paragraph [0009]).  
Regarding claim 3, Smith et al. further discloses wherein the external heat exchanger is configured to transfer heat from ambient air to the fluid when the vehicle cargo compartment is stationary (see at least paragraphs [0022]-[0023]: the heat will be transferred independent of vehicle motion).
Regarding claim 4, Smith et al. further discloses further comprising an evaporator heat exchanger and an evaporator fan disposed inside of the vehicle cargo compartment, the internal heat exchanger transferring heat from the fluid to the vehicle cargo compartment with the evaporator fan (see at least paragraph [0028]: evaporator heat exchanger #76 and fan #92).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. in view of Salberg as applied to claim 1 above, and further in view of Piccard et al. (US 8,887,843: cited by Applicant).
Regarding claim 2, Smith et al. does not disclose wherein the external heat exchanger is configured to transfer heat from ram air to the fluid when the vehicle cargo compartment is moving.
Piccard et al. teaches another HVAC/R method wherein an external heat exchanger is configured to transfer heat from ram air to the fluid when the vehicle cargo compartment is moving (see at least column 3, lines 40-45: radiator #114 is the external heat exchanger and it is inherent to a radiator in the context of a vehicle that heat transfer occurs by moving the radiator through ambient air, which moving air Applicant appears to consider ram air).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Smith et al. in view of Salberg with wherein the external heat exchanger is configured to transfer heat from ram air to the fluid when the vehicle cargo compartment is moving, as taught by Piccard et al., since the simple substitution of one known element (air/coolant heat exchanger taught by Piccard et al.) for another (coolant/coolant heat exchanger disclosed by Smith et al.) would have yielded predicable results, namely making direct use of the heat exchange provided by the radiator (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of reducing the complexity of the system.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. as applied to claim 10 above, and further in view of Salberg (US 2001/0025889: previously cited).
Regarding claim 14, Smith et al. is silent regarding wherein circulating the fluid includes pumping the fluid under battery power.
Salberg teaches another vehicle HVAC/R method wherein circulating the fluid includes pumping the fluid under battery power (see at least paragraph [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Smith et al. with wherein circulating the fluid includes pumping the fluid under battery power, as taught by Salberg, to improve the method of Smith et al. by allowing for coolant circulation when the vehicle engine is not operating (see at least paragraph [0009]).  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. as applied to claim 10 above, and further in view of Piccard et al. (US 8,887,843: cited by Applicant).
Regarding claim 15, Smith et al. does not disclose wherein transferring heat from the ambient air to the fluid in the external heat exchanger includes moving the external heat exchanger through the ambient air.
Piccard et al. teaches another HVAC/R method wherein transferring heat from the ambient air to the fluid in the external heat exchanger, while bypassing the engine, includes moving the external heat exchanger through the ambient air (see at least column 3, lines 40-45: radiator #114 is the external heat exchanger and it is inherent to a radiator in the context of a vehicle that heat transfer occurs by moving the radiator through ambient air).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Smith et al. with wherein transferring heat from the ambient air to the fluid in the external heat exchanger includes moving the external heat exchanger through the ambient air, as taught by Piccard et al., since the simple substitution of one known element (air/coolant heat exchanger taught by Piccard et al.) for another (coolant/coolant heat exchanger disclosed by Smith et al.) would have yielded predicable results, namely making direct use of the heat exchange provided by the radiator (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of reducing the complexity of the system acted on by the method.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763